Citation Nr: 0933816	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-18 384	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with anxiety reaction, evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth A. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




REMAND

The Veteran had active military service from January 1959 to 
June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

The Board notes that the Veteran requested and was scheduled 
for a video conference hearing before a Veterans Law Judge, 
but did not appear for the hearing.  Accordingly, the Board 
considers the appellant's request for a hearing to be 
withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2008).

The case was remanded by the Board in March 2008 to provide 
the Veteran Veterans Claims Assistance Act of 2000 (VCAA) 
notice in compliance with the United States Court of Appeals 
for Veterans Claim's decision in Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Following the notification, the 
Veteran's VA treatment records since November 2005 were to be 
obtained, in addition to any private treatment records that 
the Veteran might have identified.  The Veteran was also to 
have been scheduled for a VA psychiatric examination to 
determine the current level of disability, in light of the 
length of time since the last examination and the earlier 
submission of private medical records suggesting a worsening 
of symptoms since the last examination.  (Private medical 
records had included a March 2004 letter from R.B., M.D., 
which indicated that the Veteran was 100 percent disabled and 
could not engage in employment as the result of PTSD, and a 
September 2005 letter from R.P., M.D., which indicated that 
the Veteran's symptoms associated with PTSD were manageable 
but continued at a level that precluded employment.)

The claims file does not now include any suggestion that the 
development sought in the Board's 2008 remand was done, 
except for a copy of a VCAA letter dated subsequent to the 
Board's remand.  The copy of the VCAA notice letter shows 
that it was sent to the Veteran in July 2008 and again in May 
2009.  Both times it was returned by the United States Postal 
Service as undeliverable.  Handwritten information on the 
envelope used to mail the letter suggests that it was sent 
each time to different addresses in Colorado.  However, 
subsequently prepared correspondence to the Veteran dated in 
July 2009 shows that an address in Illinois was used.  
Additionally, the Veterans Appeals Control and Locator System 
(VACOLS) shows the Veteran's address to be the Illinois 
address, which is the same address shown on the July 2009 
correspondence.  Nothing in VACOLS or the claims file 
indicates that the July 2009 correspondence has been returned 
as not deliverable.  The Board therefore finds that the VCAA 
notice should be resent to the Veteran's Illinois address.  

The Board also notes that VACOLS suggests that some 
development was in fact done subsequent to the Board's 
remand, including the issuance of a supplemental statement of 
the case (SSOC) in 2009, even though a copy of any 2009 SSOC 
is not in the file that was given to the Board.  

Given the state of the available record, the Board is unable 
to discern whether the remand instructions were carried out, 
or whether because the VCAA notice was returned twice, no 
further development was attempted or completed.  Therefore, a 
remand is necessary to have the VCAA notice resent and to 
obtain records showing that the Board's 2008 remand 
instructions were followed.

On remand, if any development as specified by the March 2008 
remand was completed, it should be obtained and associated 
with the claims file.  If no actions were taken, then the 
agency of original jurisdiction (AOJ) should comply with the 
Board's March 2008 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board or the 
Court are not satisfied, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated). 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should clarify what 
development, if any, was done pursuant 
to the Board's March 2008 remand.  If 
any development was accomplished, 
evidence of it should be associated 
with the claims file.  The AOJ must 
clearly document in the claims file 
what development, if any, was done.  
The AOJ should send another VCAA notice 
letter to the Veteran and his 
representative in compliance with 
Vazquez-Flores.  The notice should be 
sent to Illinois address, unless the 
Veteran has provided a new address, in 
which case the notice should be sent to 
the new address.  

2.  If no development was done or is 
incomplete, the AOJ should complete the 
development as instructed by the 
Board's March 2008 remand as follows:  

a.  Obtain the Veteran's VA 
treatment records prepared since 
November 2005 and associate the 
records with the claims folder.  
With authorization from the Veteran, 
the AOJ should take the steps 
necessary to obtain any private 
medical records identified by the 
Veteran.

b.  The AOJ should thereafter 
schedule the Veteran for a VA 
psychiatric examination to determine 
the current level of disability 
attributable to the PTSD with 
anxiety reaction.  The report of 
examination should contain a 
detailed account of all 
manifestations of the disability 
found to be present.  A multi-axial 
assessment should be provided, and a 
thorough discussion of Axis V, with 
an explanation of the numeric 
designation assigned, should be 
included.  To the extent possible, 
the examiner should reconcile 
his/her findings regarding 
employability with the findings of 
Drs. R.B. and R.P. 

The Veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.  
A complete rationale should be given 
for all opinions and conclusions 
expressed.  All indicated tests 
should be conducted and those 
reports should be incorporated into 
the examination and associated with 
the claims file.  

The AOJ should ensure that the 
examination report complies with 
this remand and answers the 
questions presented in the AOJ's 
examination request.  If any report 
is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

